DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 29, amendment of claim 23-28, 30-32, 35, 37, in the paper of 6/9/2022, is acknowledged.  Applicants' arguments filed on 6/9/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 23-28, 30-37 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group I, drawn to a composition comprising a polypeptide having DNase activity, claims 1-8, 16-18 (new claims 21-31) and the species of SEQ ID NO:73 for Species Group 1, the species of SEQ ID NO:3 for Species Group 2 and S104A for Species Group 3, in the paper of 2/14/2022, is acknowledged.  
Claim 32-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: The Title of the specification, “Polypeptides” is not very descriptive of applicants invention.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

	The rejection of claim(s) 23-28, 30, 31 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al.  (BMC Genomics 2013, 14, 339, 2013) as evidenced by Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ) and He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015) is withdrawn based upon applicants amendment of the claims in the paper of .6/9/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (BMC Genomics 2013, 14, 339, 2013), Chen et al., Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ), He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015), Burgess et al. WO 2011/098579 and Mori et al. EP 2617824.
This rejection was stated in the previous office action as it applied to previous claims 23-29, 30 and 31.  In response applicants have amended the claims and argue the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
As previously stated:
Chen et al.  teach the genomics driven discovery of the pneumocandin biosynthetic gene cluster in the fungus Glarea lozoyensis.  In addition to the pneumocandin biosynthetic cluster, Chen et al. teach a number of additional proteins produced in Glarea lozoyensis, including that of Uniprot Accession No. S3D1S1.  The protein of Uniprot Accession No. S3D1S1 comprises at least 85% sequence identity to the amino acid sequence of SEQ ID NO:3.  Uniprot Accession No. S3D1S1 further teach that the Uniprot Accession No. S3D1S1 protein is 206 amino acids in length and comprises a DUF1524 motif which He et al.  teaches is found is a motif found in His-metal nuclease superfamily.  Thus Chen et al. teach a composition comprising the fungus Glarea lozoyensis  and a polypeptide which comprises at least 70% sequence identity to the amino acid sequence of SEQ ID NO:3.  The composition taught by Chen et al. further comprises an additional enzyme.     
Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and a anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).
Mori et al. EP 2617824 teach the identification and isolation of a number of extracellular secreted nucleases from a genus of Streptomyces sp. MBE174.  Mori et al. EP 2617824 teach the isolation of two nucleases, NucS and NucL including a nuclease (DNase) having the amino acid sequence of SEQ ID NO:2 which comprises a polypeptide motif comprising “SDH[D/H/L]P” (SEQ ID NO:74) and “GGNI[R/Q]” (SEQ ID NO:75.  Mori et al. teach the isolation of the nuclease of SEQ ID NO:2 and thus teach a  composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises the motif of SDH[D/H/L]P (SEQ ID NO: 74), and at least one additional component such as a polyol, or an anionic or nonionic surfactants.
One of skill in the art before the effective filing date of the invention would have been motivated to use the nuclease taught by Uniprot Accession No. S3D1S1 in the composition taught by Burgess et al. WO 2011/098579 for use in anti-biofouling compositions.  The motivation for the use of the nucleases taught by Uniprot Accession No. S3D1S1 is that t Uniprot Accession No. S3D1S1 teach that the polypeptide comprises a DUF1524 motif common to a nuclease superfamily as taught by He et al.   The expectation of success is high based upon the high level of skill in the art as exemplified by both Burgess et al. WO 2011/098579, Mori et al. EP 2617824  and Chen et al. and based upon all that is required to make the obvious composition is provided by both Burgess et al. WO 2011/098579, Mori et al. EP 2617824 and Uniprot Accession No. S3D1S1.

Applicants Response:
Applicants submit that applicants have amended the claims to a sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO:3 and applicants submit that using the sequence identity parameters and methods described  on page 14, lines 7-25 of the specification as filed, indicates that Uniprot Accession NO; S3D1S1 and the presently claimed SEQ ID NO:3 share only 84.21% sequence identity.  Applicants submit that thus the cited references do not teach or make obvious the claimed detergent composition comprising a sequence with at least 85% sequence identity to SEQ ID NO:3.
Applicants amendment of the claims and applicants complete argument is not found persuasive for the reasons previously stated and for those reasons repeated herein. 
In response to applicants submission that using the sequence identity parameters and methods described  on page 14, lines 7-25 of the specification as filed, indicates that Uniprot Accession NO: S3D1S1 and the presently claimed SEQ ID NO:3 share only 84.21% sequence identity, this is not found persuaqsive as the specific parameters of the referenced means of sequence comparison are not cited and the varying of the required parameters would allow that the taught Uniprot Accession NO: S3D1 sequence has at least 85% sequence identity to the amino acid sequence identity of SEQ ID NO:3.
Further applicants attention is directed to the actual language of the claimed  which is directed to a detergent composition which comprises “a polypeptide having DNase activity”, and “wherein the polypeptide comprises an amino acid sequence having at least 85% sequence identity to the amino acid sequence of SEQ ID NO:3”.  The polypeptide taught by Uniprot Accession NO: S3D1S1 clearly has DNase activity a fact not in dispute.  The polypeptide taught by Uniprot Accession NO: S3D1S1 also comprises many amino acid sequences (smaller than the whole of the length sequence such as fragments)_which have at least 85% sequence identity.  
Thus, claims 23-29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (BMC Genomics 2013, 14, 339, 2013), Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ), He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015), Burgess et al. WO 2011/098579 and Mori et al. EP 2617824.
Remarks
No claim is allowable.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/30/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652